DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Examiner notes as currently claimed the term ‘applicator region’ is extremely broad and is not a structural element nor clearly defines any structural element. As such the entire perimeter of the device of Miller including the needle could be considered the ‘applicator region’.
Examiner notes the claim language of claim 199: ‘wherein the flexible concave member is able to spontaneously return from the second stable configuration to the first stable configuration.’ As currently claimed the claimed invention must merely be capable of the functionality not that the device necessarily needs to do such a function. Furthermore the claimed invention is a device claim not a method claim and said function is not tied to any specific timing. As such the flexible concave member must be capable of spontaneously returning at any time point and could be done when no blood is collected but merely a test run of inserting a tube was carried out. The claims do not limit this functionality to when in use. In the case of Figure 2 of Miller, without the cap element the flexible concave member is still capable of spontaneously returning to the first configuration (‘Thus while sheath 50 is compressed, its spring-like characteristic exerts a force against membrane 20 in a manner similar to a compressed spring. The spring force that compressed sheath 50 exerts against membrane 20 tends to push blood collection tube 10 off of needle 40. Column 3, Lines 56-60 of Miller).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retraction mechanism in claim 197.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 193-194 and 196-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, 11-13, and 15-19 of U.S. Patent No. 8,808,202. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims ‘anticipate’ the current claims. Therefore the issued claims and the current claims are not patentably distinct from one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 193-194, 197, 199-200, 202, and 207-212 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller (US Patent No. 6024710).
Regarding claim 193, Miller teaches a device for receiving blood or other fluids from a subject (Abstract), the device comprising: 

an actuator (90) able to move the flexible concave member between the first stable configuration and the second stable configuration when actuated (Column 3, Lines 38-64); 
a needle (distal end of 40) mechanically coupled to the flexible concave member such that the needle is in a first position when the flexible concave member is in the first stable configuration and the needle is in a second position when the flexible concave member is in the second stable configuration (Figures 2 and 5; Column 3, Lines 38-54); 
an applicator region containing the needle at least when the needle is in the second position (Figures 2-5; to be clear ‘applicator region’ is just any random area and could be considered the perimeter of the entire device); 
a vacuum chamber (10) having a pressure less than atmospheric pressure (Column 3, Lines 24-28); 
a piercing member (proximal end of 40) mechanically coupled to the flexible concave member (Figures 2 and 5); and 
a pierceable surface (20) in fluidic communication with the vacuum chamber, wherein the piercing member is positioned to pierce the pierceable surface when moved by the actuator, and wherein piercing of the pierceable surface creates a fluid communication pathway between the vacuum chamber and the applicator region (Column 3, Line 38-Column 4, Line 34).
claim 194, Miller teaches wherein the device further comprises a collection chamber (7) positioned on the fluid communication pathway between the vacuum chamber and the applicator region (Figures 2 and 5).
Regarding claim 197, Miller teaches wherein the device further comprises a retraction mechanism able to move the needle towards the first stable configuration after the flexible concave member reaches the second stable configuration (Column 3, Lines 38-64).
Regarding claim 199, Miller teaches wherein the flexible concave member is able to spontaneously return from the second stable configuration to the first stable configuration (Column 3, Lines 38-54; Figure 2).
Regarding claim 200, Miller teaches wherein a user of the device can manually move the flexible concave member from the first stable configuration to the second stable configuration (Column 3, Lines 38-64; device is capable of being manually moved).
Regarding claim 202, Miller teaches wherein the vacuum chamber comprises a pre-packaged vacuum (Column 3, Lines 24-28).
Regarding claim 207, Miller teaches wherein the device contains at least two modules manually separable from each other, including a first module comprising the vacuum chamber and a second module comprising the flexible concave member, the needle, and the applicator region (Figures 2 and 5; elements 10 vs 30).
Regarding claim 208, Miller teaches wherein the pierceable surface is airtight (Column 3, Lines 20-37). 
Regarding claim 209, Miller teaches wherein the piercing member is a piercing needle (proximal end of 40 is still a needle). 
Regarding claim 210, Miller teaches wherein the device is self-contained (Figures 2 and 5).
Regarding claim 211, Miller teaches wherein the pierceable surface comprises a polymer (Column 3, Line 22). 
claim 212, Miller teaches wherein the pierceable surface comprises a foil (Column 3, Lines 29-37).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 196 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US Patent No. 6024710) in view of Herbrechtsmeier et al. (US 2007/0213638).
Regarding claim 196, Miller is silent on the use of a microneedle. Herbrechtsmeier teaches wherein the needle is a microneedle (3; Paragraphs 0006 and 0017-0018). It would have been obvious to one of ordinary skill in the art to have modified Miller with Herbrechtsmeier because Herbrechtsmeier teaches the use of microneedles as being known in the art (Paragraph 0006 of Herbrechtsmeier).
Claims 198, 201, and 203-206 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US Patent No. 6024710).
claim 198, Miller is silent on wherein the first configuration is a concave configuration, and the second configuration is a convex configuration. But it would have been obvious to one of ordinary skill in the art to have done so since changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding claim 201, Miller is silent on wherein the vacuum chamber has a pressure, prior to introduction of blood or other fluids from the subject, that is less than about 100 mmHg below atmospheric pressure. The applicant’s specification provides no specifical reasoning or critical functionality for the use of vacuum tube pressure of less than 100 mmHg below atmospheric pressure, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use of vacuum tube pressure of less than 100 mmHg below atmospheric pressure as desired by the user as a matter of routine engineering design choice.
Regarding claim 203, Miller is silent on wherein the needle is moved from the first position to the second position at a speed of at least about 6 m/s. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the needle speed of at least 6 m/s, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the needle speed of at least 6 m/s as desired by the user as a matter of routine engineering design choice.
Regarding claim 204, Miller is silent on wherein the needle is accelerated from the first position to the second position at least 100,000 m/s2. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the needle acceleration of at least 100,000 m/s2, thus claimed limitation is a design choice.  Therefore it would have been obvious 
Regarding claim 205, Miller is silent on wherein the needle is moved from the first position to the second position in a time of less than about 0.002 s. The applicant’s specification provides no specifical reasoning or critical functionality for the use of the needle changing positions in less than 0.002 s, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the needle changing positions in less than 0.002 s as desired by the user as a matter of routine engineering design choice.
Regarding claim 206, Miller is silent on wherein the first position and the second position are separated by a distance of less than about 10 mm. The applicant’s specification provides no specifical reasoning or critical functionality for the distance between the first position and second position being less than about 10 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the distance between the first position and second position being less than about 10 mm as desired by the user as a matter of routine engineering design choice.
Claim 213 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US Patent No. 6024710) in view of Dechow (US Patent No. 4883068)
Regarding claim 213, Miller is silent on wherein the applicator region is a recess. Dechow teaches wherein the applicator region is a recess (Figures 5-7; within foam layer 24; 24a/b). It would have been obvious to one of ordinary skill in the art to have modified Miller with Dechow to include the foam layers and thus the applicator region being a recess because Dechow teach this as ensuring sequential penetration of the two needle ends (Column 3, Lines 65-68 of Dechow).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791